DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2022 has been entered.


	Claim Status
Claim 1 has been amended; support for claim 1 is found in [0068] and Figure 2.
Claims 15-21 have been cancelled.
Claims 22 and 23 have been added, support is found in Figure 2 for claim 22, [0006] for claim 23. No new matter has been added.
Claims 1-14 and 22-23 are currently pending and have been examined on the merits in this office action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “generally” in claim 22 is a relative term which renders the claim indefinite. The term “generally triangular” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The phrase "generally triangular" is relative as it is unclear how triangular in shape "generally triangular" is requiring by the claim.


Claim Rejections - 35 USC § 103
The 35 USC § 103 rejections of the previous office action are withdrawn in view of the amendments to the claims.

Allowable Subject Matter
Claims 1-14, and 23 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach nor render obvious a battery enclosure with the structure of independent claim 1. The specific structure as a whole is nonobvious and inventive. Specifically, the enclosure having a bottom panel made of a thermoplastic composite, recesses with sidewalls that define the boundary, structural ribs having angled members, attachment members positioned at a perimeter of the bottom panel, a top inner cover, crossbeams coupled to the inner cover, a flange member with second attachment members to releasably couple to the first attachment members and a thermoplastic honey structure. The invention as a whole of the independent claim 1 is not taught in the prior art. 
The closest prior art of record is considered to be a) Lucchesi et al. (US 2019/0237720 A1), b) Spielvogel et al. (US 2020/0001728 A1), c) Wynn et al. (US 2020/0152935 A1), d) Maguire et al. (US 2018/0123098 A1), e) Stephens et al. (US 2018/0337377 A1), f) Schmidt et al. (US 2021/0170853 A1). None of the cited references teach nor render obvious all the claim limitations of claim 1.
Lucchesi fails to teach the plurality of recesses formed in the first thermoplastic sheet and wherein the structural ribs are formed comprising an angled member, wherein an outer flange having a releasably coupled attachment member, and a structural honeycomb.
References b-f all have similar structures but fail to teach the independent claim 1 as a whole and do not render obvious the structure of independent claim 1 when combined with Lucchesi or any other reference cited. The claim limitations of claim 1 are not obvious in view of the closest prior art cited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 09/06/2022 have been fully considered but they are not persuasive. Applicant argues the amended claims which required further search and consideration. The rejection of the previous office action is withdrawn rendering the arguments moot. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021. The examiner can normally be reached M-Th: 7 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J FRANCIS/Examiner, Art Unit 1728    

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728